Citation Nr: 0908414	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-10 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 30, Title 38, of the United States 
Code.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to August 
2006.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Education Center at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which determined the Veteran was not 
eligible for education benefits under Chapter 30, Title 38 of 
the United States Code.

For the reasons stated below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran has applied for basic educational assistance 
benefits under the provisions of Chapter 30, which provides, 
among other things, an educational assistance program to 
assist in the readjustment of members of the Armed Forces to 
civilian life after their separation from military service.  
See 38 U.S.C.A. §§ 3001 et seq. (West 2002).  The program is 
available to individuals who meet certain criteria of basic 
eligibility. 38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7040, 
21.7042.  However, eligibility for Chapter 30 educational 
assistance benefits is precluded for an individual who, after 
December 31, 1976, receives a commission as an officer in the 
Armed Forces upon graduation from a service academy, 
including the United States Air Force Academy.  38 U.S.C.A. § 
3011(c)(2) and 38 C.F.R. § 21.7044(c)(1)(iii).  

In this case, the Veteran was commissioned as an officer in 
the United States Air Force in May 2002, after graduating 
from the Air Force Academy.  As such, under the law he is 
precluded from establishing basic eligibility for educational 
assistance under Chapter 30 because he received a commission 
as an officer in the Armed Forces upon graduation from the 
United States Air Force Academy after December 31, 1976.  38 
U.S.C.A. § 3011(c) and 38 C.F.R. § 21.7044(c).  Moreover, he 
does not dispute this determination.  Rather, as part of his 
April 2007 Substantive Appeal, he acknowledged that he was 
aware he would not be eligible for educational assistance due 
to having graduated from a service academy, but contended he 
was eligible for an exception due to the fact he separated as 
a result of the "Force Shaping" initiative in 2006; that he 
was discharged pursuant to applicable voluntary separation 
incentives.  He further contends that he was informed that 
certain benefits were granted as a result of this incentive 
program, regardless of whether one was a commissioned 
officer.

Under 38 U.S.C.A. §§ 3018A, 3018B and 38 C.F.R. § 21.7045, 
Chapter 30 benefits may be available to certain individuals 
who were involuntarily separated after February 2, 1991, or 
who were separated pursuant to voluntary separation 
incentives under 10 U.S.C.A. §§ 1174a (the Special Separation 
Benefits program) and 1175 (the Voluntary Separation 
Incentive Program), despite having graduated from a service 
academy and receiving a commission after December 31, 1976.  

The Veteran was discharged after February 2, 1991.  However, 
the record does not reflect that this discharge was 
"involuntarily" as defined by 10 U.S.C.A. § 1114 as 
required by statute.  Rather, an August 2007 response from 
the United States Department of Defense (DOD) reported that 
his separation was voluntary.  Moreover, the Veteran himself 
has never contended that his separation was involuntary, but 
that he participated in a qualified voluntary separation 
program.  Thus, he is not eligible for Chapter 30 benefits 
under 38 C.F.R. § 21.7045 and 38 U.S.C.A. § 3018A.

The Board finds, however, that additional development is 
required to determine whether he is eligible under 
38 U.S.C.A. § 3018B due to voluntary separation incentives.  
As already stated, the Veteran contends he was discharged 
under such a program.  However, it is unclear from his DD 
Form 214 if such is the case, as the reason for his 
separation is listed as "Miscellaneous/General Reasons."  
Moreover, although DOD was requested to verify whether the 
Veteran was separated due to "Force Shaping" as he 
contends, no explicit response to this question appears in 
DOD's August 2007 reply.  Without such information, the Board 
cannot make an accurate determination as to whether this 
exception to the statutory bar for Chapter 30 education 
benefits exists in this case.  Therefore, additional 
development is required.

In addition to the foregoing, on Remand, the Board's 
Veteran's service personnel records should be obtained and 
associated with the claims folder as they may contain 
information pertaining to the circumstances of his 
separation. 

Accordingly, the case is REMANDED for the following action:

1.  Please make another attempt to 
verify, through official channels, 
whether the Veteran received voluntary 
separation incentives pursuant to 
38 U.S.C.A. § 3018B.  A response from any 
official source contacted regarding this 
request(s) should be received before 
readjudication of this claim.

2.  In addition to the foregoing, the RO 
or AMC should attempt to secure the 
veteran's service personnel records 
through official channels.

3.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review. 

If the benefit requested on appeal is not granted to the 
Veteran's satisfaction, the Veteran should be furnished a 
Supplemental Statement of the Case (SSOC), which addresses 
all of the evidence obtained after the issuance of the last 
SSOC in August 2007, and provides an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




